Farruggio v 918 James Receiver, LLC (2022 NY Slip Op 05472)





Farruggio v 918 James Receiver, LLC


2022 NY Slip Op 05472


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, AND NEMOYER, JJ.


995/19 CA 18-01595

[*1]MICHAEL FARRUGGIO, AS EXECUTOR OF THE ESTATE OF THERESA FARRUGGIO, DECEASED, AND SUSAN KARPEN, INDIVIDUALLY, AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED, PLAINTIFFS-RESPONDENTS,
v918 JAMES RECEIVER, LLC, ET AL., DEFENDANTS, AND RIVER MEADOWS, LLC, DEFENDANT-APPELLANT. 


GOLDBERG SEGALLA, LLP, SYRACUSE (LISA M. ROBINSON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
FINKELSTEIN, BLANKINSHIP, FREI-PEARSON & GARBER, LLP, WHITE PLAINS (JEREMIAH FREI-PEARSON OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered August 21, 2018. The order, among other things, granted in part plaintiffs' motion for class action certification and denied the cross motion of defendant River Meadows, LLC for severance. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 10, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court